     Case 5:17-cv-00137-DCB-MTP Document 275 Filed 06/01/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

HUDSON SPECIALITY INSURANCE COMPANY                                                PLAINTIFF

V.                                                           CASE NO. 5:17cv137-DCB-MTP

TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; the
BOARD OF MAYOR AND SELECTMEN
OF MCCOMB, MISSISSIPPI, et al.                                                 DEFENDANTS

                                   RESPONSE TO ORDER

       Mark J. Goldberg of the firm of Cosmich Simmons & Brown, PLLC, hereby responds to

the Court’s Order [Doc. 273] and supplements his Unopposed Motion to Withdraw as Counsel

(“Motion to Withdraw”) [Doc. 272] as follows:

       1.     The undersigned has informed Defendant/Counter-Claimant the Board of Mayor

and Selectmen of McComb, Mississippi (“McComb”) of the Motion to Withdraw through the

Honorable Quordiniah Lockley, Mayor of McComb. McComb does not oppose the subject

motion.

       2.     The undersigned has informed Defendants/Counter-Claimants Talex Enterprises,

LLC (“Talex”); Terrance L. Alexander; and, Jubilee Performing Arts Center, Inc. (“Jubilee”) of

the Motion to Withdraw through Terrance L. Alexander. Talex, Terrance L. Alexander, and

Jubilee do not oppose the subject motion.

       3.     The undersigned has conferred with Wayne Dowdy of Dowdy & Cockerham

regarding the Motion to Withdraw. Mr. Dowdy has advised that he and Defendants/Counter-

Claimants are prepared to move forward and meet all current deadlines and settings if the

withdrawal is permitted.

                                              -1-
     Case 5:17-cv-00137-DCB-MTP Document 275 Filed 06/01/20 Page 2 of 3




       WHEREFORE, PREMISES CONSIDERED, Mark J. Goldberg respectfully requests that

this Court enter an Order allowing him to withdraw as counsel of record in the current litigation.

       This, the 1st day of June, 2020.

                                             Respectfully submitted,

                                             TALEX ENTERPRISES, LLC; JUBILEE
                                             PERFORMING ARTS CENTER, INC.;
                                             TERRANCE L. ALEXANDER; AND THE
                                             BOARD OF MAYOR AND SELECTMEN OF
                                             MCCOMB, MISSISSIPPI


                                      BY:    COSMICH SIMMONS & BROWN, PLLC

                                             /s/ Mark J. Goldberg
                                             MARK J. GOLDBERG



WAYNE DOWDY, MSB # 6177
DOWDY & COCKERHAM
215 East Bay Street
Post Office Box 30
Magnolia, MS 39652
(601) 783-6600 Telephone
(601) 783-3670 Facsimile
waynedowdy@waynedowdy.com

Of Counsel:

MARK J. GOLDBERG, MSB # 101874
COSMICH SIMMONS & BROWN, PLLC
One Eastover Center
100 Vision Drive, Suite 200
Post Office Box 22626 (39225-2626)
Jackson, Mississippi 39211
Telephone: (601) 863-2100
Facsimile: (601) 863-0078
markgoldberg@cs-law.com



                                               -2-
     Case 5:17-cv-00137-DCB-MTP Document 275 Filed 06/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system which sent notification of such filing to all ECF

participants, and I hereby certify that I have caused to be mailed by United States Postal Service

the document to the following non-ECF participants:

               Michelle Nelson
               1038 Airport Fernwood Road
               McComb, MS 39648

               Cox Architecture, P.A.
               Steven Cox
               110 North Broadway Street
               McComb, MS 39648

                                              /s/ Mark J. Goldberg
                                              MARK J. GOLDBERG




                                               -3-
